DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-9, 12-17, 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al., (U.S. Pub. No. 2020/0128258 A1) and in view of Su et al., (U.S. Pub. No. 2019/0132606 A1).
claim 1, Chen teaches a method of video processing, comprising: performing a conversion between a video block and a coded representation of the video block based on at least one of a width and height of the video block (abstract, [0041] and fig. 16 applying bilateral template MV refinement based on the size associated with a block, where the size is corresponds to a block width or block height); refraining from applying, in response to W/H being smaller than a first threshold value, a decoder side motion vector refinement step during the conversion ([0088], “it is proposed to disable to the bilateral template MV refinement when the CU/PU area is smaller than (or equal to) a threshold”; the Examiner interprets the height and width as the threshold values) wherein W and H are the width and the height of the video block, respectively ([0041], “the size associated with the current block may also correspond to a block width or block height of the current block”), and wherein the decoder side motion vector refinement step includes refining a value of a motion vector signaled in the coded representation and using the refined value during the conversion (fig. 16). Although, Chen discloses refraining from applying decoder side motion vector refinement based on the width or height of a block,  Chen does not explicitly disclose refraining from applying, in response to W/H being greater than a second threshold value, the decoder side motion vector refinement step during the conversion. 
However, Su teaches refraining from applying, in response to W/H being greater than a second threshold value, the decoder side motion vector refinement step during the conversion ([0010], [0011], [0039], [0066], the inter encoder 130 includes a DMVR early termination controller 140 configured to selectively terminate the DMVR before the DMVR is fully performed, or configured to disable the DMVR for the blocks with size larger than a threshold). Taking the teaching of Chen, where disclosed is to disable (refrain) the bilateral template mv refinement based on the height and width (first and second thresholds) with the teaching of Su, now discloses to disable DMVR based on when the block size is larger than a threshold), which reads upon the claimed limitation. 

As per claim 2, Chen (modified by Su) as a whole teaches everything as claimed above, see claim 1. In addition, Chen teaches wherein the conversion includes decoding the coded representation into pixel values of the video block (fig. 16 el. 1680; encoding or decoding block predictively using the final predictor). 
As per claim 3, Chen (modified by Su) as a whole teaches everything as claimed above, see claim 1. In addition, Chen teaches wherein the conversion includes encoding pixel values of the video block into the coded representation (see fig. 16). 
As per claim 4, Chen (modified by Su) as a whole teaches everything as claimed above, see claim 1. In addition, Chen teaches wherein the decoder side motion vector refinement step is determined to be disabled when W <= T1 or H <=T2, and T1 and T2 are integer values greater than or equal to 1 ([0088], In another embodiment, the bilateral template MV refinement is disabled when the CU/PU width is smaller than (or equal to) a threshold M and/or the CU/PU height is smaller than (or equal to) a threshold N. For example, if the CU/PU width is smaller than and equal to 8 and the height is smaller than and equal to 8, the bilateral template MV refinement is disabled). 
As per claim 5, Chen (modified by Su) as a whole teaches everything as claimed above, see claim 1. In addition, Chen teaches wherein the decoder side motion vector refinement step is determined to be disabled when W <=T1 and H <= T2, , and T1 and T2 are integer values greater than or equal to 1 ([0088]; In another embodiment, the bilateral template MV refinement is disabled when the CU/PU width is smaller than (or equal to) a threshold M and/or the CU/PU height is smaller than (or equal to) a threshold N. For example, if the CU/PU width is smaller than and equal to 8 and the height is smaller than and equal to 8, the bilateral template MV refinement is disabled). 
claim 7, Chen (modified by Su) as a whole teaches everything as claimed above, see claim 1. In addition, Chen teaches wherein the decoder side motion vector refinement step is determined to be disabled when W*H <=T0, and T0 is an integer value greater than or equal to 1 ([0088]; when the threshold is 8 for both the height and width, and the height and width are 2 (less than the threshold), satisfies the condition).  
As per claim 8, Chen (modified by Su) as a whole teaches everything as claimed above, see claim 1. In addition, Chen teaches wherein the decoder side motion vector refinement step is determined to be disabled when W=4 or H=4, ([0088]; the CU/PU width is smaller than and equal to 8 and the height is smaller than and equal to 8). 
As per claim 9, Chen (modified by Su) as a whole teaches everything as claimed above, see claim 1. In addition, Chen teaches wherein the decoder side motion vector refinement step is determined to be disabled when W=4 or H=4 ([0088]; the CU/PU width is smaller than and equal to 8 and the height is smaller than and equal to 8). 
As per claim 12, Chen (modified by Su) as a whole teaches everything as claimed above, see claim 1. In addition, Chen teaches wherein the first threshold value and the second threshold value have fixed values ([0042], the threshold value may correspond to a pre-defined fixed value; the Examiner interprets the thresholds for the height and width as the first and second threshold values).
As per claim 13, which the corresponding apparatus for coding video data comprising a processor and a non-transitory memory including the limitations of the method of video processing as recited in claim 1. Thus, the rejection and analysis made for claim 1 also applies here. 
As per claim 14, which the corresponding apparatus for coding video data comprising a processor and a non-transitory memory including the limitations of the method of video processing as recited in claim 2. Thus, the rejection and analysis made for claim 2 also applies here. 
claim 15, which the corresponding apparatus for coding video data comprising a processor and a non-transitory memory including the limitations of the method of video processing as recited in claim 3. Thus, the rejection and analysis made for claim 3 also applies here. 
As per claim 16, which the corresponding apparatus for coding video data comprising a processor and a non-transitory memory including the limitations of the method of video processing as recited in claim 4. Thus, the rejection and analysis made for claim 4 also applies here. 
As per claim 17, which the corresponding apparatus for coding video data comprising a processor and a non-transitory memory including the limitations of the method of video processing as recited in claim 5. Thus, the rejection and analysis made for claim 5 also applies here.
As per claim 19, which the corresponding apparatus for coding video data comprising a processor and a non-transitory memory including the limitations of the method of video processing as recited in claim 7. Thus, the rejection and analysis made for claim 7 also applies here. 
 As per claim 20, which the corresponding non-transitory computer-readable storage medium including the limitations of the method of video processing as recited in claim 1. Thus, the rejection and analysis made for claim 1 also applies here. 
As per claim 21, Chen (modified by Su) as a whole teaches everything as claimed above, see claim 1. In addition, Chen discloses wherein the second threshold value is equal to 8 ([0088]).

Claim 6, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al., (U.S. Pub. No. 2020/0128258 A1) in view of Su et al., (U.S. Pub. No. 2019/0132606 A1) and in view of Huang et al., (U.S. Pub. No. 2011/0176611).
As per claim 6, Chen (modified by Su) as a whole teaches everything as claimed above, see claim 4. Chen does not explicitly disclose wherein T1 is equal to 4 and T2 is equal to 4. 
However, Huang teaches wherein T1 is equal to 4 and T2 is equal to 4 ([0035]; setting the predetermined criterion to the predetermined block size of 4X4). 

As per claim 18, which the corresponding apparatus for coding video data comprising a processor and a non-transitory memory including the limitations of the method of video processing as recited in claim 6. Thus, the rejection and analysis made for claim 6 also applies here.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA M PRINCE whose telephone number is (571)270-1821.  The examiner can normally be reached on Monday-Friday, 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/JESSICA M PRINCE/               Primary Examiner, Art Unit 2486